Detailed Action
Election/Restrictions
Applicant’s election without traverse of Group II (Claims 4 – 12) in the reply filed on 19 July 2021 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (Korean Patent Publication No. 20150062711A hereinafter Choi) in view of Hu (Chinese Patent No. 104988784A hereinafter Hu). Utilized google machine translations of Choi and Hu are attached.

Regarding Claim 4, Choi teaches a production device (figure 3: entire apparatus) for manufacturing a product in the form of a sheet or a block (intended use: the preceding claim language is considered intended use), wherein the production device comprises: an initial agitator (figure 5: supply hoppers 110 & google machine translation description page 3 near bottom: “the plurality of supply hoppers, in which the concrete mixture … the concrete aggregate and the colorant of different colors are mixed”), a primary conveyor belt (figure 5: supply belts 120), a summary conveyor belt (figure 5: conveying part 200), and a mixing agitator (figures 5 & 6: dispersing apparatus 300); a discharge end of the summary conveyor belt is disposed above a feed inlet of the mixing agitator (figure 5: conveying part 200 discharges into dispersing apparatus 300); 2each of initial agitators is provided with a primary conveyor belt (figure 5: each supply hopper 110 has a supply belt 120); one or more stones or a stone-like granular material having a selected particle size and a binder are initially mixed in the initial agitator to obtain an initial mixture (intended use: the preceding claim language is considered intended use); the initial mixture is conveyed to the summary conveyor belt through the primary conveyor belt (figure 5: supply belts 120 convey a concrete mixture to conveying part 200); primary conveyor belts are spaced apart from each other along a conveying direction of the summary conveyor belt (figure 5: supply belts 120 are spaced apart along the conveying direction of conveying part 200), and the initial mixture on a different primary conveyor belt falls onto a different position on the summary conveyor belt along a direction of width of the summary conveyor belt (figure 5: each supply belt 120 delivers mixture at a different width along conveying part 200), such that each layer of the initial mixture on the surface of the summary conveyor belt is not superposed in a direction perpendicular to the surface of the conveyor belt (figure 5: each supply belt 120 delivers mixture at a different width along conveying part 200 & these different layers are not stacked vertically but along the width), but arranged in sequence in the direction of width of the summary conveyor belt to form a multi-component or composite mixture structure (figure 5: each supply belt 120 delivers mixture at a different width along conveying part 200 & these different layers are not stacked vertically but sequentially along the width of conveying part 200).
Choi is silent on wherein the production device further comprises a dispersing apparatus; the dispersing apparatus comprises a rolling brush and a driving assembly; the rolling brush is disposed above a discharge end of the primary conveyor belt and is rotated under driving of the driving assembly; the initial mixture passes through a gap between the rolling brush and the primary conveyor belt under driving of the primary conveyor belt.
Hu teaches the production device (figure 1: entire apparatus) further comprises a dispersing apparatus (figure 1: lower bulk cargo roller 8, just above horizontal conveying belt 3; dispersing is considered intended use); the dispersing apparatus comprises a rolling brush (figure 2: rods and brushes of roller 8) and a driving assembly (Hu google machine translation page 3 middle of the page: “need to be equipped with motor … bulk cargo roller … “); the rolling brush is disposed above a discharge end of the primary conveyor belt (figure 1: lower bulk cargo roller 8 is at the end and slightly above conveying belt 3) and is rotated under driving of the driving assembly (Hu google machine translation page 3 middle of the page: “need to be equipped with motor … bulk cargo roller … “); the initial mixture passes through a gap between the rolling brush and the primary conveyor belt under driving of the primary conveyor belt (intended use: the preceding claim language the initial mixture passes through a gap …  is considered intended use & the conveying belt 3 and lower bulk cargo roller 8 [figure 1] have the structural capacity and relative positioning to be capable of this intended use).
Choi and Hu are analogous in the field of industrial scale processing of non-wood solids using conveyor belts and rotating shafted equipment. It would have been obvious to one skilled in the art before the effective filing date to modify the end of the supply belts of Choi with the bulk cargo rollers and motors of Hu in order to improve blending efficiency and blending energy use (Hu google machine translation bottom of page 2: “puddler of the present embodiment is connected with jagged blade … the blending efficiency of blending of energy improving …” & Claim 1: “bulk cargo roller comprises rotating shaft and the many puddlers be connected in rotating shaft … and described puddler is connected with blade …”). 

Regarding Claim 5, Choi teaches a production device (figure 5: entire apparatus) of claim 4, wherein the primary conveyor belt is disposed above the summary conveyor belt in a direction perpendicular to a conveying direction of the summary conveyor belt (figures 3 & 5: supply belts 120 are above and arranged perpendicularly to conveying part 200), and a length of the primary conveyor belt extending along the direction of width of the summary conveyor belt is adjustable (figures 4 & 5: show length adjustment of supply belts 120 along width of conveying part 200).

Claims 7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (Korean Patent Publication No. 20150062711A hereinafter Choi) in view of Hu (Chinese Patent No. 104988784A hereinafter Hu) in further view of Hong (Korean Patent No. 100773067B1 hereinafter Hong). Utilized google machine translations of Choi, Hu, and Hong are attached.

Regarding Claim 7, Choi teaches a production device (figure 5: entire apparatus) of claim 4, wherein Hu further teaches the rolling brush comprises a rotating shaft and a rolling brush base (see annotated drawing of figure 2 below, the entire apparatus of figure 2 is considered the rolling brush); the rolling brush base comprises a base portion and a rolling brush rod (see annotated drawing of figure 2 below); the base portion is an annular structure that can be fitted on the rotating shaft (see annotated drawing of figure 2 below: the base portion IS an annular structure fitted on the shaft); one end of the rolling brush rod is fixed on the annular structure, and the other end extends radially outward along a radial direction of the annular structure (see annotated drawing of figure 2 below); a plurality of the rolling brush rods are radially distributed around the annular structure (see annotated drawing of figure 2 below).  
Choi is silent on the plurality rolling brush bases fitted and fixed on the rotating shaft in parallel and being detachably fitted and fixed on the rotating shaft.
Hong teaches a plurality of the rolling brush bases are fitted and fixed on the rotating shaft in parallel (figures 3a, 3b, & 3c: rotating shaft comprising a plurality of brush bases and shaft arms 43 in a parallel orientation).
Choi and Hong are analogous in the field of industrial scale concrete mixing apparatuses comprising conveyor belts and single rotating shaft mixers. It would have been obvious to one skilled in the art before the effective filing date to modify the bulk cargo roller of Choi in view of Hu with the plurality of rolling brush bases fitted and fixed on the rotating shaft of Hong in order to mix aggregate and distribute that aggregate evenly (Hong google machine translation middle of page 6: “rotating arm 43 in the form of a shaft arm … is installed to mix the aggregate aggregate to distribute evenly …”). It would have been obvious to one skilled in the art before the effective filing date to modify the rotating shaft comprising a plurality of shaft arms so that each base is detachable from the shaft in order to streamline the equipment manufacturing process and ease the process of replacing broken rods, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.

    PNG
    media_image1.png
    856
    1473
    media_image1.png
    Greyscale


Regarding Claim 9, Choi teaches a production device (figure 5: entire apparatus) of claim 7
Choi is silent on wherein the base portion and the rolling brush rod are jointed into integration by casting or bonding.  
It would have been obvious to one skilled in the art before the effective filing date to modify (i.e. make integral via casting or bonding) the base portion and the rod portion of the shaft arm of Hong, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893).

Regarding Claim 10, Choi teaches a production device (figure 5: entire apparatus) of claim 7.
Choi is silent on wherein the rolling brush rod is made of a non-metal material.  
It would have been obvious to one skilled in the art and an obvious design choice before the effective filing date to modify the rod portion to be made of a non-metal material in order to assemble a lightweight apparatus, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Choi (Korean Patent Publication No. 20150062711A hereinafter Choi) in view of Hu (Chinese Patent No. 104988784A hereinafter Hu) in further view of Hong (Korean Patent No. 100773067B1 hereinafter Hong) and Christenson et al. (U.S. Patent Publication No. 2005/0219939 A1 hereinafter Christenson). Utilized google machine translations of Choi, Hu, and Hong are attached.

Regarding Claim 8, Choi teaches a production device (figure 5: entire apparatus) of claim 7.
Choi is silent on wherein a side wall of an inner ring of the base portion is provided with an outwardly recessed mounting groove; an outer side wall of the rotating shaft is provided with a mounting rib which can be inserted into the mounting groove exactly, and the mounting rib extends along a longitudinal direction of the rotating shaft.  
Christenson teaches on a side wall of an inner ring of the base portion is provided with an outwardly recessed mounting groove (figure 7b: the corners of the square shaped recess [center cutout 312] is considered a reading on an outwardly recessed mounting groove); an outer side wall of the rotating shaft is provided with a mounting rib which can be inserted into the mounting groove exactly, and the mounting rib extends along a longitudinal direction of the rotating shaft (figure 7a: the corners of square shaped shaft 304 is considered a reading on mounting rib [that] … extends along a longitudinal direction of the rotating shaft).  
Choi and Christenson are analogous in the field of industrial size concrete mixing apparatuses utilizing belt conveyors and rotating agitators. It would have been obvious to one skilled in the art before the effective filing date to modify the rotating shaft and corresponding mating hole of the plurality of shaft arms of Choi in view of Hu in further view of Hong with the square shape of the rotating shaft and center cutout of Christenson in order to coordinate the relative positions of the segments (Christenson [0069]) and to better fix the segments to the rotating shaft.

Response to Arguments
	Per applicant’s amendment to the drawings, filed 26 November 2021, the objections to the drawings (see below) are withdrawn.
Claim 6: Dispersing apparatus and primary conveyor belt need to be shown together as it is in the claim
Claim 8: Rotating shaft mounting rib needs to be shown as it is in the claims 

Per applicant’s cancellation of Claims 11 and 12, filed 26 November 2021, the objection to Claim 12 is moot.

Applicant’s arguments with respect to original Claim 6 and currently amended Claim 1, regarding it not being obvious to one with ordinary skill in the art for the rotating arm 43 of Hong to teach on the dispersing apparatus and its relative positioning to the supply belts of the instant case, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY Y HUAN whose telephone number is (571)272-2612.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter D Griffin can be reached on (571)272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY Y HUAN/Examiner, Art Unit 1774                

/ANSHU BHATIA/Primary Examiner, Art Unit 1774